                  IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                         Civil Case No. 3:16-cv-00695

Baronius Press, Ltd.                      )
                       Plaintiff,         )
                                          )
v.                                        )
                                          )
                                          )
Saint Benedict Press LLC,                 )
                                          )
                       Defendant.         )
                                          )



     EXHIBIT APPENDIX TO PLAINTIFF’S REPLY TO AND REFUTATION OF
       DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION TO COMPEL
      DEFENDANT TO CORRECT DESIGNATION OF NON-SENSITVE, NON-
      TRADE SECRET DOCUMENTS FROM ATTORNEYS’ EYES ONLY TO
                           CONFIDENTIAL


EXHIBIT	 DESCRIPTION	
   1	    Invoice	by	Mary	Frances	Lester	with	detail	list	of	editorial	work	on	
         Fundamentals	of	Catholic	Dogma	.	
   2	    Email	from	Sebrina	Higdon	to	Mary	Frances	Lester	
   3	    SBPP-00273	–	screenshot	of	Defendant’s	latest	production	file	for	
         Fundamentals	
   4	    List	of	changes	between	the	Original	1955	Edition	by	Mercier	Press	of	
         Fundamentals	and	TAN	Books	Re-Typeset	Draft	edition	of	Fundamentals.	
	
	




 Case 3:16-cv-00695-FDW-DCK Document 73-1 Filed 10/02/18 Page 1 of 1
